Examiner’s Comments
1.	This office action is in response to the amendment received on 12/30/2020.
	Claims 11, 14 and 18-20 have been canceled by applicant.
	Claims 1-10, 12-13, 15-17 and 21-25 are pending.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  
With respect to claims 1, 16 and 23, the combination of the structural elements and method recited in claims 1, 16 and 23 is what make the claimed subject matter allowable over the prior arts of record. 
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a method of manufacturing a lower jaw of an end effector of a surgical instrument, the method comprising: (a) forming a lower jaw that includes a U-shaped body portion using at least one of stamping, additive manufacturing, selective laser melting, direct metal laser sintering, or metal injection molding, wherein the U-shaped body portion includes a bottom wall interposed between first and second opposing side walls; (b) forming at least one feature into at least one of the first and second side walls; and (c) subsequently machining the at least one feature.
With respect to claims 16 and 23, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a method of manufacturing a lower jaw of an end effector of a surgical instrument, the method comprising:(a) stamping a lower jaw of an end effector of the surgical instrument to include a U-shaped body portion, wherein the U-shaped body portion includes a bottom wall and opposing first and second side walls; (b) stamping the first wall to include  a first proximal aperture, wherein the first proximal aperture has a first area prior to machining; (c) stamping the second wall to include a second proximal aperture, wherein the second proximal aperture has the first area prior to machining; and (d) subsequently machining the first and second proximal apertures to have second areas, hat are greater than the first areas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
2/15/2021